Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0213939 to Narayan et al. (hereinafter “Narayan” in view of US 2005/0029498 to Elkovitch et al. (hereinafter “Elkovitch”).
Narayan discloses an electrically conductive polymer material comprising a crosslinked silicone foam, and carbon nanotubes dispersed within the silicone foam (abstract; and paragraphs 81, and 86-90).  The crosslinked silicone foam is produced by the reaction of vinyl-terminated polydimethylsiloxane compounded with filler and catalyst (LIM 6010A) and vinyl-terminated polydimethylsiloxane and hydride-terminated polydimethylsiloxane with filler and crosslinker (LIM 6010B) (tables 10-12).  The crosslinked silicone foam thus includes polydimethylsiloxane segments.  The carbon nanotubes are added in the form of a masterbatch (paragraphs 23 and 76).  The electrically conductive silicone foam is used as a variety of articles including a gasket material particularly where electromagnetic 
Narayan does not explicitly disclose the electrically conductive silicone foam comprising electromagnetically responsive particles formed of a polymer and crosslinked multiwall carbon nanotube-based networks fully encapsulated by the polymer.  There is no teaching or suggestion that the electrically conductive silicone foam is capable of absorbing at least a portion of incoming EM energy in a frequency range of 0.1 to 40 GHz.  
Elkovitch discloses that the carbon nanotubes exhibit strong van der Waals forces that attract individual carbon nanotubes to one another causing the carbon nanostructure to aggregate into bundles or groupings, thereby making dispersion of the carbon nanotubes in an organic polymer difficult. The non-uniform dispersion of the carbon nanotubes causes a reduction in mechanical properties of a conductive polymeric composition (paragraphs 4 and 18).   
Elkovitch has discovered a conductive polymeric composition having adequate electrostatic dissipation (ESD) and EM shielding without compromising its mechanical properties.   
Elkovitch discloses an electrically conductive masterbatch comprising a first organic polymer and a carbon nanotube composition; wherein the carbon nanotube composition comprises ropes of carbon nanotubes and production related impurities 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the masterbatch strands disclosed in Elkovitch in the electrically conductive silicone foam disclosed in Narayan motivated by the desire to provide adequate ESD and EM shielding while retaining mechanical properties of the silicone foam. 
The combined disclosures of Narayan and Bunyan result in an electrically conductive polymer composition made of the same materials set out in the claim.   
The electrically conductive polymer material comprises a crosslinked silicone foam, and carbon nanotubes dispersed within the silicone foam.  The crosslinked silicone foam is produced by the reaction of vinyl-terminated polydimethylsiloxane compounded with filler and catalyst (LIM 6010A) and vinyl-terminated polydimethylsiloxane and hydride-terminated polydimethylsiloxane with filler and crosslinker (LIM 6010B).  The crosslinked silicone foam thus includes polydimethylsiloxane segments.  The carbon nanotubes are added in the form of a 
Hence, the examiner takes the position that absorbing at least a portion of incoming EM wave in a frequency of 0.1 to 40 GHz would inherently be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
		
As to claims 16, 17 and 19, the electrically conductive polymer composition consists essentially of the crosslinked silicone foam and the electromagnetically responsive particles (tables 10-12).  The electrically conductive polymer composition further includes metal oxide particles (paragraph 22). 
As to claim 20, the electrically conductive polymer composition is molded to a predetermined shape (paragraph 23). 
As to claim 21, the electrically conductive polymer composition is molded to a predetermined shape (paragraph 23). 

Claims 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Elkovitch as applied to claims 14 and 18 above, further in view of US 2011/0162879 to Bunyan et al. (hereinafter “Bunyan”).  

Bunyan, however, discloses an EMI shield comprising a least one compartment for enclosing circuitry of an electronic device (abstract).  In particular, an EMI shield comprises an electrically conductive foam layer 14, an electronic component 74 adhered to the electrically conductive foam layer by a double-sided PSA tape 50 as shown in figure 3.  A printed circuit board (PCB) 72 is further connected to the electronic component by solder balls 76a-f.  The electronic component is a microprocessor (paragraph 18).  It is well-known in the art that the double-sided adhesive tape comprises a substrate and a PSA layer provided on each side of the substrate.  The substrate thus reads on the claimed backing.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bond a microprocessor disclosed in Bunyan to the electrically conductive silicone foam disclosed in Narayan by a double-sided PSA tape motivated by the desire to provide EM shielding and ESD for the microprocessor.  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Elkovitch and Bunyan. 
Narayan discloses an electrically conductive polymer material comprising a crosslinked silicone foam, and carbon nanotubes dispersed within the silicone foam 
Narayan does not explicitly disclose the electrically conductive silicone foam comprising electromagnetically responsive particles formed of a polymer and crosslinked multiwall carbon nanotube-based networks fully encapsulated by the polymer.  There is no teaching or suggestion that the electrically conductive silicone foam is bonded to an electronic component and capable of absorbing at least a portion of incoming EM energy in a frequency range of 0.1 to 40 GHz.  
Elkovitch discloses that the carbon nanotubes exhibit strong van der Waals forces that attract individual carbon nanotubes to one another causing the carbon nanostructure to aggregate into bundles or groupings, thereby making dispersion of the carbon nanotubes in an organic polymer difficult. The non-uniform dispersion of the carbon nanotubes causes a reduction in mechanical properties of a conductive polymeric composition (paragraphs 4 and 18).   

Elkovitch discloses an electrically conductive masterbatch comprising a first organic polymer and a carbon nanotube composition; wherein the carbon nanotube composition comprises ropes of carbon nanotubes and production related impurities in an amount of 0.1 wt% or more based on the total weight of the carbon nanotube composition.  The masterbatch comprises a network of crosslinked carbon nanotubes dispersed within the first organic polymer wherein the carbon nanotubes are multiwall carbon nanotubes (paragraphs 112, 115, 117 and 123).  The masterbatch is extruded in the form of a strand corresponding to the claimed electromagnetically responsive particle (paragraph 159).  The masterbatch strands are then blended with a second organic polymer to form the electrically conductive composition (paragraph 10).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the masterbatch strands disclosed in Elkovitch in the electrically conductive silicone foam disclosed in Narayan motivated by the desire to provide adequate ESD and EM shielding while retaining mechanical properties of the silicone foam. 
The combined disclosures of Narayan and Bunyan result in an electrically conductive polymer composition made of the same materials set out in the claim.   
The electrically conductive polymer material comprises a crosslinked silicone foam, and carbon nanotubes dispersed within the silicone foam.  The crosslinked silicone foam is produced by the reaction of vinyl-terminated polydimethylsiloxane 
Hence, the examiner takes the position that absorbing at least a portion of incoming EM wave in a frequency of 0.1 to 40 GHz would inherently be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Bunyan, however, discloses an EMI shield comprising a least one compartment for enclosing circuitry of an electronic device (abstract).  In particular, an EMI shield comprises an electrically conductive foam layer 14, an electronic component 74 adhered to the electrically conductive foam layer by a double-sided PSA tape 50 as shown in figure 3.  A PCB 72 is further connected to the electronic component by solder balls 76a-f.  The electronic component is a microprocessor (paragraph 18).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bond a microprocessor 
		
As to claims 16 and 17, the electrically conductive polymer composition consists essentially of the crosslinked silicone foam and the electromagnetically responsive particles (tables 10-12).  The electrically conductive polymer composition further includes metal oxide particles (paragraph 22). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/Hai Vo/
Primary Examiner
Art Unit 1788